                                                   UNITED STATES DISTRICT COURT
                 Case 2:21-cr-00155-SRC
                                   for the Document
                                               District13
                                                        of Filed 03/16/21 Page 1 of 4New
                                                                                      PageID:
                                                                                         Jersey 26

                  United States of America
                                                                                      ORDER SETTING CONDITIONS
                          v.                                                                 OF RELEASE
                    TAWAN HATTEN
                       Defendant                                                                Case Number:
                                                                                                 21cr155 SRC
IT IS ORDERED on this 16TH day of MARCH, 2021, that the release of the defendant is subject to the following conditions:
        (1) The defendant must not violate any federal, state or local law while on release.
        (2) The defendant must cooperate in the collection of a DNA sample if the collection is authorized by
                42 U.S.C. § 14135a.
        (3) The defendant must immediately advise the court, defense counsel, and the U.S. attorney in writing before
                any change in address and/or telephone number.
        (4) The defendant must appear in court as required and must surrender to serve any sentence imposed.
                                                              Release on Bond

Bail be fixed at $ 150,000.00                                      and the defendant shall be released upon:

       ( x) Executing an unsecured appearance bond () with co-signor(s)          ;
            )  Executing a secured appearance bond ( ) with co-signor(s)
         (  )  Executing an appearance bond with approved sureties, or the deposit of cash in the full amount of the bail in lieu thereof;
                                                         Additional Conditions of Release
Upon finding that release by the above methods will not by themselves reasonably assure the appearance of the defendant and the safety of other
persons and the community, it is further ordered that the release of the defendant is subject to the condition(s) listed below:
IT IS FURTHER ORDERED that, in addition to the above, the following conditions are imposed:
           (X) The defendant shall be released into the third-party custody of Quintina Hatten.
        ( x ) Report to Pretrial Services (“PTS”) as directed and advise them immediately of any contact with law enforcement
        ( x ) The defendant shall not attempt to influence, intimidate, or injure any juror or judicial officer; not tamper with any
       ( X ) The defendant shall be released into the third party custody of      Quintina Hatten-South Orange, New Jersey
               who agrees (a) to supervise the defendant in accordance with all the conditions of release, (b) to use every effort to assure the
               appearance of the defendant at all scheduled court proceedings, and (c) to notify the court immediately in the event the
               defendant violates any conditions of release or disappears.
                      Custodian Signature: s/Quintina Hatten                            Date: 3/16/2021
         ( x ) The defendant’s travel is restricted to New Jersey, unless otherwise approved by Pretrial Services.
        ( ) Surrender all passports and travel documents to PTS. Do not apply for new travel documents.
        ( )     Substance abuse testing and/or treatment as directed by PTS. Refrain from obstructing or tampering with substance abuse testing
        ( ) Refrain from possessing a firearm, destructive device, or other dangerous weapons, ETC.
       (    ) Mental health testing/treatment as directed by PTS.
       (    ) Abstain from the use of alcohol.
       (   x) Maintain current residence or a residence approved by PTS- with third-party custodian, or a residence approved
       (    ) Maintain or actively seek employment and/or commence an education program.
       (    ) No contact with minors unless in the presence of a parent or guardian who is aware of the present offense.
       (   x) Have no contact with the following individuals: co-conspirators unless in the presence of counsel.
       (    ) Defendant is to participate in one of the following home confinement program components and abide by all the requirements
            (      ) (i) Curfew. You are restricted to your residence every day (          ) from          to        , or ( ) as directed
                            by the pretrial services office or supervising officer; or
            (      ) (ii) Home Detention. You are restricted to your residence at all times except for the following:
                            education; religious services; medical, substance abuse, or mental health treatment; attorney visits; court
                            appearances; court-ordered obligations; or other activities pre-approved by the pretrial services office or
                            supervising officer. Additionally, employment ( ) is permitted ( ) is not permitted.
            ( X ) (iii) Home Incarceration. You are restricted to your residence under 24 hour lock-down except
                            for medical necessities and court appearances, or other activities specifically approved by the court.
        ( ) Defendant is subject to the following computer/internet restrictions which may include manual inspection and/or the
                ( ) (i)            No Computers - defendant is prohibited from possession and/or use of computers or
               ( ) (ii) Computer - No Internet Access: defendant is permitted use of computers or connected                       devices,
                 ( ) (iii) Computer With Internet Access: defendant is permitted use of computers or connected devices, and is
                             permitted access to the Internet (World Wide Web, FTP Sites, IRC Servers, Instant Messaging, etc.) for
                            legitimate and necessary purposes pre-approved by Pretrial
                            Services at [ ] home [ ] for employment purposes.
               ( ) (iv) Consent of Other Residents -by consent of other residents in the home, any computers in the home utilized
(x ) Other Due to the COVID-19 pandemic, the defendant has not yet been processed by the United States
               Case 2:21-cr-00155-SRC Document 13 Filed 03/16/21 Page 2 of 4 PageID: 27
Marshals Service (USMS) for the instant arrest: The defendant shall report to the USMS for processing at a date to be
determined.
(x)Defendant shall remain in custody until March 17, 2021, so Pretrial Services can install the location
monitoring bracelet.
(x) All firearms in any home in which the defendant resides shall be removed, in compliance with New Jersey state law,
within 24 hours and verification provided to Pretrial Services. The defendant shall also surrender all firearm
purchaser's identification cards and permits to Pretrial Services.




                                                                                                                 Page 2 of 3

                                    ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT:

YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:
                               Violating any of the foregoing conditions of release may result in the immediate issuance of a
 warrant for your arrest, a revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for
 contempt of court and could result in imprisonment, a fine, or both.
            While on release, if you commit a federal felony offense the punishment is an additional prison term of not more
 than ten years and for a federal misdemeanor offense the punishment is an additional prison term of not more than one
 year. This sentence will be consecutive (i.e., in addition to) to any other sentence you receive.
            It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal
 investigation; tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or
 informant; or intimidate or attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties
 for tampering, retaliation, or intimidation are significantly more serious if they involve a killing or attempted killing.
            If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a
 sentence, you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are
 convicted of:
                (1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more
                     – you will be fined not more than $250,000 or imprisoned for not more than 10 years, or both;
                (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years – you
                     will be fined not more than $250,000 or imprisoned for not more than five years, or both;
                (3) any other felony – you will be fined not more than $250,000 or imprisoned not more than two years,
                     or both;
                (4) a misdemeanor – you will be fined not more than $100,000 or imprisoned not more than one year, or
                     both.
                A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence
 you receive. In addition, a failure to appear or surrender may result in the forfeiture of any bond posted.
             Case 2:21-cr-00155-SRC Document 13 Filed 03/16/21 Page 3 of 4 PageID: 28




                                                                                       Page 3 of 3
                                          Acknowledgment of the Defendant

              I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise
to obey all conditions of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the
penalties and sanctions set forth above.

                                                         s/ Tawan Hatten
                                                               Defendant’s Signature
                                                          NEWARK, NEW JERSEY
                                                                City and State

                                        Directions to the United States Marshal

  (    )      The defendant is ORDERED released after processing.
  (   X ) The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or
        judge that the defendant has posted bond and/or complied with all other conditions for release. If still in custody,
        the defendant must be produced before the appropriate judge at the time and place specified. ONCE ALL
        PAPERWORK HAS BEEN SIGNED AND APPROVED THE DEFENDANT SHALL BE RELEASED AS
        SHALL ABIDE BY ALL CONDITIONS NOTED IN THE ORDER OF RELEASE

  Date: 3/16/2021                                           s/ Stanley R. Chesler, U. S. D. J.
Judicial Officer’s Signature
Case 2:21-cr-00155-SRC Document 13 Filed 03/16/21 Page 4 of 4 PageID: 29
